FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEIEN LI,                                        No. 09-72989

               Petitioner,                       Agency No. A096-057-365

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER and M. SMITH, Circuit Judges.

       Meien Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Li does not challenge the agency’s dispositive determination that her asylum

application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not supported by argument are deemed waived).

Accordingly, her asylum claim fails.

      Li is unmarried and has no children. She fears she will be harmed in China

if, at some point, she violates China’s family planning practices. Substantial

evidence supports the agency’s denial of withholding of removal because Li’s fear

of future harm is speculative. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (possibility of future persecution too speculative).

      Finally, substantial evidence supports the agency’s denial of Li’s CAT claim

because she failed to establish it is more likely than not she will be tortured if

returned to India. See Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      PETITION FOR REVIEW IS DENIED.




                                            2                                        09-72989